DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line should read “perform the [[a]] method according to claim 7.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. (US 6,218,643).
In Reference to Claim 1
(See Iwata, Figures 1 & 11)
Iwata et al. (Iwata) discloses:
	An exhaust gas aftertreatment system for treating exhaust gas from an internal combustion engine (See Iwata, Column 6, Lines 33-41 & Lines 60-66), the exhaust gas aftertreatment system comprises: 
an exhaust gas catalyst including an exhaust gas catalysis portion and a heating element (3), wherein the heating element is configured to heat the exhaust gas catalysis portion (See Iwata, Column 6, Lines 33-41 & Lines 60-66); 
a voltage source (101A,102) which supplies the heating element (3) with electric power for heating the heating element (3) (See Iwata, Column 12, Lines 7-27); 
a DC to DC (307) converter configured to control an electric power supply from the voltage source (101A,102) to the heating element (3) (See Iwata, Column 12, Lines 7-27); and 
a control unit (6) configured to control the DC to DC converter (307) based on a required electric power to heat the exhaust gas catalysis portion. (See Iwata, Column 6, Lines 33-41 & Lines 60-66 and Column 12, Lines 7-27).
The Examiner notes that Iwata discloses that the embodiment of figure 11 is a modified version of at least the embodiment of figure 1 with substantially similar control, therefore control elements of the embodiment of figure 1 are referenced in the rejection above.

In Reference to Claim 4
(See Iwata, Figures 1 & 11)
Iwata discloses:
	wherein the DC to DC converter (307) is configured to control the electric power supply from the voltage source (101A,102) to the heating element (3) during ramp-up and/or ramp-down process of the electric power supply from the voltage source (101A,102) to the heating element (3) (See Iwata, Column 12, Lines 7-35), and
	The Examiner notes that the ramp-up/ramp-down process is the process of supplying power or reducing power, part of this process includes supply of amplified power from the DC-to-DC converter to the second battery for supply to the heating element. 
wherein the exhaust gas aftertreatment system comprises a main switching element (5) which is configured to control the electric power supply from the voltage source (101A,102) to the heating element (3) after the ramp-up process and/or before the ramp-down process (See Iwata, Column 6, Lines 33-41), and 
wherein the control unit (6) is configured to control the DC to DC converter (307) and the main switching element (5) based on the required electric power to heat the exhaust gas catalysis portion. (See Iwata, Column 6, Line 55 – Column 7, Line 9).

In Reference to Claim 7
(See Iwata, Figures 1 & 11)
Iwata discloses:
	A method for controlling an exhaust gas aftertreatment system of an internal combustion engine (See Iwata, Column 6, Lines 33-41 & Lines 60-66), the exhaust gas aftertreatment system comprises an exhaust gas catalyst having an exhaust gas catalysis portion and a heating element (See Iwata, Column 6, Lines 33-41 & Lines 60-66), and wherein the exhaust gas aftertreatment system includes a voltage source (101A,102), wherein the voltage source (101A,102) supplies the heating element (3) with electric power for heating the heating element (3), a DC to DC converter (307) and a main switching element (5), wherein the DC to DC converter (307) and a main switching element (5) are configured to control an electric power supply from the voltage source (101A,102) to the heating element (3), wherein the method comprises the following steps: 
providing a signal, the signal determining if the exhaust gas catalysis portion is to be heated by the heating element (3) or not (See Iwata, Column 6, Line 55 – Column 7, Line 9); 
controlling the DC to DC converter (307) to control a ramp-up process of an electric power supply from the voltage source (101A,102) to the heating element (3) based on the signal (See Iwata, Column 12, Lines 7-35);
	The Examiner notes that the ramp-up/ramp-down process is the process of supplying power or reducing power, part of this process includes supply of amplified power from the DC-to-DC converter to the second battery for supply to the heating element.; 
controlling the main switching element (5) to control the electric power supply from the voltage source (101A,102) to the heating element (3) after the ramp-up process and/or before a ramp-down process based on the signal (See Iwata, Column 6, Lines 33-41); and 
controlling the DC to DC converter (307) to control the ramp-down process of the electric power supply from the voltage source (101A,102) to the heating element (3) based on the signal. (See Iwata, Column 6, Line 55 – Column 7, Line 9).
The Examiner notes that Iwata discloses that the embodiment of figure 11 is a modified version of at least the embodiment of figure 1 with substantially similar control, therefore control elements of the embodiment of figure 1 are referenced in the rejection above.

In Reference to Claim 10
(See Iwata, Figures 1 & 11)
Iwata discloses:
	A device for controlling an exhaust gas aftertreatment system of an internal combustion engine, where the device comprises a control unit (5) (See Iwata, Column 6, Lines 33-54), which is configured to control a method according to claim 7. (See Claim 7 rejection above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 6,218,643) in view of Slottskog et al. (US 2019/0118794).
In Reference to Claim 5
Iwata discloses the claimed invention except:
	Wherein the voltage source supplies the exhaust gas aftertreatment system with an electric voltage of at least 36 volts. 
	Slottskog et al. (Slott) discloses a vehicle battery control systems. (See Slott, Abstract). Slott discloses utilizing a voltage source with at least 36 volts. (See Slott, Paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a voltage source of at least 48 volts as taught by Slott as both references are directed towards vehicle battery control systems. One of ordinary skill in the art would have recognized that batteries of at least 48 volts would allow for powering of a hybrid engine system as well as control of the exhaust gas heater reducing overall emissions and fuel consumption of the vehicle. (See Slott, Paragraph [0003]).

In Reference to Claim 6
The Iwata-Slott combination discloses:
	Wherein the electric voltage is 48 volts. (See Slott, Paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a voltage source of at least 48 volts as taught by Slott as both references are directed towards vehicle battery control systems. One of ordinary skill in the art would have recognized that batteries of at least 48 volts would allow for powering of a hybrid engine system as well as control of the exhaust gas heater reducing overall emissions and fuel consumption of the vehicle. (See Slott, Paragraph [0003]).

Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 6,218,643) in view of Renken (US 2008/0247204).
In Reference to Claim 2
Iwata et al. discloses the claimed invention except:
	Wherein the dc to dc converter is a buck converter. 
	Renken discloses a vehicle battery electrical control system. (See Renken, Abstract). Renken discloses a dc to dc converter may be a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

In Reference to Claim 3
The Iwata-Renken combination discloses:
	Wherein the DC to DC converter is a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

In Reference to Claim 8
Iwata et al. discloses the claimed invention except:
	Wherein the dc to dc converter is a buck converter. 
	Renken discloses a vehicle battery electrical control system. (See Renken, Abstract). Renken discloses a dc to dc converter may be a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

In Reference to Claim 9
The Iwata-Renken combination discloses:
	Wherein the DC to DC converter is a multi-phase buck converter. (See Renken, Paragraphs [0008] & [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a buck converter as taught by Renken, as both references are directed towards vehicle battery electrical control systems. One of ordinary skill in the art would have recognized that a multi-phase buck converter would be a simple substitution of one known dc to dc converter for another dc to dc converter that would yield the predictable results of efficiently increasing or reducing voltage of the system. Additionally, a multi-phase buck converter allows for dynamically and quickly setting voltage with a high degree of quality. (See Renken, Paragraph [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue, Alexander, Wyatt, Hashimoto, Namuduri, Oota, and Romanato show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746